USDC IN/ND case 3:18-cv-00900-DRL-MGG document 20 filed 02/03/21 page 1 of 4


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

    KEVIN L. MARTIN,

                        Plaintiff,

         v.                                           CAUSE NO. 3:18-CV-900 DRL-MGG

    KENNETH P. COTTER et al.,

                        Defendants.

                                     OPINION AND ORDER

        Kevin L. Martin, a prisoner without a lawyer, filed a motion to alter or amend

judgment. Because it was ostensibly signed and then submitted within 28 days of

dismissal,1 the court construes it as a motion to alter the judgment under Federal Rule of

Civil Procedure 59(e). See Erickson v. Pardus, 551 U.S. 89, 94 (2007); Banks v. Chicago Bd. of

Educ., 750 F.3d 663, 666 (7th Cir. 2014). “Altering or amending a judgment under Rule

59(e) is permissible when there is newly discovered evidence or there has been a manifest

error of law or fact.” Harrington v. City of Chicago, 433 F.3d 542, 546 (7th Cir. 2006).

        Here, Mr. Martin has presented no newly discovered evidence or demonstrated a

manifest error of fact or law. In his complaint, Mr. Martin alleged that Prosecuting


1The dismissal order was entered on November 15, 2019 (ECF 14), and the judgment was entered
on November 18, 2019 (ECF 15). The motion to alter or amend judgment was not docketed until
May 12, 2020 (ECF 16). However, Mr. Martin states that he electronically filed the document with
the court on November 25, 2019, using the CM/ECF system at the Westville Correctional Facility.
ECF 11 at 11; see also ECF 16-1 (notice to the court stating that he placed the motion in Caseworker
White’s hand on November 25, 2019, to be e-filed). Although Mr. Martin provides no plausible
explanation for the almost five-and-a-half-month delay in processing, in the interests of justice,
the court will give Mr. Martin the benefit of the prison mailbox rule and evaluate his motion
under the Rule 59 standards. See Edwards v. United States, 266 F.3d 756, 758 (7th Cir. 2001).
USDC IN/ND case 3:18-cv-00900-DRL-MGG document 20 filed 02/03/21 page 2 of 4


Attorney Kenneth P. Cotter violated his rights by withholding exculpatory evidence

during his state criminal case and by failing to turn over requested discovery materials

during subsequent postconviction relief proceedings. He also alleged that his criminal

defense attorney, Arvil R. Howe, and his appellate counsel, Charles W. Lahey, ignored

the professional rules of conduct regarding the exchange of discovery materials and

failed to provide him with those materials. The court dismissed the monetary damages

claims against Mr. Cotter because he is immune from suit and those against Mr. Howe

and Mr. Lahey because their actions as public defenders could not be fairly attributed to

the state. See ECF 14 at 1–2. Mr. Martin also sought injunctive relief asking this court to

order the defendants to turn over the exculpatory evidence contained in his criminal case

files. These claims were dismissed as frivolous because Brady materials cannot be

obtained in a civil rights lawsuit. See id. at 2.

       Mr. Martin now argues that the dismissal was improper because Mr. Cotter, Mr.

Howe, and Mr. Lahey restricted his “access to the court to develop his constitutional

violation.” ECF 16 at 4. He believes that because he was unable to obtain the allegedly

exculpatory evidence “that was favorable on impeaching the affidavit for search warrant

and test result from the bullet that got test[ed],” his First and Fourteenth Amendment

rights were violated. Id. at 5. Mr. Martin alleges that he has a valid “Brady prosecutorial

misconduct claim.” Id. at 6.

       Nothing in Mr. Martin’s current motion changes the outcome of this case. Mr.

Cotter is still immune from monetary damages, and Mr. Howe and Mr. Lahey have not

been plausibly alleged to be state actors. As far as Mr. Martin’s alleged Brady claim and


                                                2
USDC IN/ND case 3:18-cv-00900-DRL-MGG document 20 filed 02/03/21 page 3 of 4


request for injunctive relief is concerned, he may not bring such claims in a civil rights

action. Mr. Martin repeatedly asserts that he is seeking exculpatory evidence that was

allegedly withheld by Mr. Cotter and his own defense attorneys. However, as noted in

this court’s previous order, “Brady claims have ranked within the traditional core of

habeas corpus and outside the province of § 1983.” Skinner v. Switzer, 562 U.S. 521, 536

(2011). The court in Skinner analyzed the difference between evidence like post-trial DNA

testing—which can be sought in a civil rights action—and alleged Brady materials which

cannot. Id. “Unlike DNA testing, which may yield exculpatory, incriminating, or

inconclusive results, a Brady claim, when successful postconviction, necessarily yields

evidence undermining a conviction: Brady evidence is, by definition, always favorable to

the defendant and material to his guilt or punishment.” Id. at 536–37 (citing Heck v.

Humphrey, 512 U.S. 477, 490 (1994) (a claim that prosecutors and an investigator had

destroyed evidence that was “exculpatory in nature” could not be brought pursuant to §

1983) and Amaker v. Weiner, 179 F.3d 48, 51 (2d Cir. 1999) (holding that a prisoner’s claim

that he was denied “meaningful access to the courts” by the withholding of exculpatory

evidence was not valid under § 1983 because it “sounds under Brady v. Maryland” and

“does indeed call into question the validity of his conviction”)). Mr. Martin cites to

Strickler v. Greene, 527 U.S. 263, 281–82 (1999) to support his position, but that case

involved a challenge to the denial of a habeas corpus petition—it was not initiated as a




                                             3
USDC IN/ND case 3:18-cv-00900-DRL-MGG document 20 filed 02/03/21 page 4 of 4


civil rights claim. Therefore, Mr. Martin’s complaint was properly dismissed, and there

is no basis to grant relief pursuant to Rule 59.2

       For these reasons, the motion to alter or amend judgment (ECF 16) is DENIED,

and this case REMAINS CLOSED.

       SO ORDERED.

       February 3, 2021                              s/ Damon R. Leichty
                                                     Judge, United States District Court




2To the extent Mr. Martin seeks to amend his compliant, a complaint cannot be amended unless
the judgment is vacated. Abcarian v. McDonald, 617 F.3d 931, 943 (7th Cir. 2010). (“If the plaintiff
wants to amend his complaint following the entry of judgment, however, he may do so only after
a motion under Rule 59(e) or 60(b) has been granted.”). Here, reopening the case to allow Mr.
Martin to amend his compliant would be futile. See Hukic v. Aurora Loan Servs., 588 F.3d 420, 432
(7th Cir. 2009) (“[C]ourts have broad discretion to deny leave to amend where . . . the amendment
would be futile.”).


                                                 4
